Dismissed and Opinion filed January 22, 2004








Dismissed and Opinion filed January 22, 2004.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-01201-CV
____________
 
ROYNA MARCELLE WATLER,
Appellant
 
V.
 
GLENN ANTHONY WATLER, Appellee
 

 
On Appeal from the 310th District
Court
Harris County, Texas
Trial Court Cause No. 02-28591
 

 
M E M O R A N D U M  O P I N I O N
This is an appeal from a judgment signed October 20,
2003.  No clerk=s record has been filed.  The clerk responsible for preparing the
record in this appeal informed the court appellant did not make arrangements to
pay for the record.  
On December 31, 2003, notification was transmitted to all
parties of the Court's intent to dismiss the appeal for want of prosecution
unless, within fifteen days, appellant paid or made arrangements to pay for the
record and provided this court with proof of payment.  See Tex.
R. App. P. 37.3(b).




Appellant filed no response.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
Judgment rendered and Opinion
filed January 22, 2004.
Panel consists of Chief Justice
Hedges and Justices Anderson and Seymore.